DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 21-29 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Original claims 2, 4, 6, 9-11, 13, 15, 16, 18, and 20 and newly submitted claims 21-29 are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed (in original claims 2, 4, 6, 9-11, 13, 15, 16, 18, and 20) can be made by another and materially different process such as ultrasonic dispersion instead of the mill dispersion required in newly submitted claims 21-29.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-29 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive.  The arguments are presented that Okumura would not be capable of teaching the claimed void height and width based on hypothetical calculations based on the particle diameter.  These arguments are not found persuasive due to the fact they are based on average particle diameter and would not include pore sizes based on lower than average particles or differing size distributions of particles which may lower void sizes between particles.  Furthermore they would not teach away from Okumura’s disclosure in paragraph [0059] of pore (void) diameters of 0.1 microns to 0.6 microns.
With regard to the arguments that the pore width of Okumura would fall outside the claimed range, the claims are drawn to total pore width and not individual pore width.  The combination of Adachi and Okumura would teach optimizing total pore width since the total void width would correspond to the contact area between the catalyst layer and the membrane.  Adachi teaches that increasing the contact area between the electrolyte and catalyst (which would decrease total void width) provides the benefits of decreased resistance of the membrane electrode assembly and increased performance of the fuel cell [Adachi 0058] while Okumura teaches that if pores are too large (which would increase total void width) the membrane may be damaged by the catalyst layer [Okumura 0058].  Therefore one of ordinary skill in the art would find it obvious based on the teachings of Adachi and Okumura to adjust the total pore width to balance decreased resistance and prevention of damage to the membrane, which would obviate the claimed range.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 4, 6, 10, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (US 2010/0015493 A1, hereafter Adachi) in view of Okumura et al. (US 2009/0239116 A1, hereafter Okumura).
With regard to claims 2, 4, 6, and 10, Adachi teaches a membrane electrode assembly for a solid polymer fuel cell comprising electrode catalyst layers laminated on both sides of a polymer electrolyte membrane [0004, 0058, 0217], wherein
the electrode catalyst layer contains a catalyst, a carbon particle (carbon black), a fibrous material (carbon fiber), and a polymer electrolyte (ion conductive polymers) [0105, 0107],
the polymer electrolyte membrane contains a hydrocarbon-based polymer electrolyte [0065], and 
at least one void portion (fine voids) is formed at an interface between the electrode catalyst layer and the polymer electrolyte membrane [0058].
Adachi does not explicitly teach the claimed height (including the ranges of claims 2, 4, 6 and 10) or the total width of the void portions.  However, Adachi teaches small (fine) voids and teaches filling at least a portion of the fine voids which would further reduce void sizes [0058].  Adachi also teaches that increasing the contact area between the electrolyte and catalyst by filling the voids provides the benefits of decreased resistance of the membrane electrode assembly and increased performance of the fuel cell [0058].  Based on the teachings of Adachi one of ordinary skill in the art would find it obvious to use small void sizes but Adachi does not explicitly teach a void size range or minimal void size.  However, in the same field of endeavor Okumura teaches catalyst layers with preferred pore (void) diameters of 0.1 µm to 0.6 µm [0059].  Since the catalyst layer is in direct contact with the electrolyte membrane [0048, 0059, fig. 1] the pore diameter in the catalyst layer would affect the void sizes where the catalyst layer contacts the electrolyte membrane and the pore (void) diameters of 0.1 µm to 0.6 µm would encompass and obviate the claimed void height range.  It would have been obvious to one of ordinary skill in the art to use the  pore (void) diameters of Okumura with the membrane electrode assembly of Adachi for the benefit of balancing reduced contact resistance and avoiding damage to the electrolyte membrane [Okumura 0059].  
The pore (void) diameters would also control the width of individual pores but modified Adachi would not explicitly teach the total width of the pores.  However this would be obvious to one of ordinary skill in the art to optimize in view of the teachings of Adachi and Okumura.  The total void width would correspond to the contact area between the catalyst layer and the membrane and Adachi teaches that increasing the contact area between the electrolyte and catalyst (which would decrease total void width) provides the benefits of decreased resistance of the membrane electrode assembly and increased performance of the fuel cell [Adachi 0058] while Okumura teaches that if pores are too large (which would increase total void width) the membrane may be damaged by the catalyst layer [Okumura 0058].  Therefore one of ordinary skill in the art would find it obvious based on the teachings of Adachi and Okumura to adjust the total pore width to balance decreased resistance and prevention of damage to the membrane, which would obviate the claimed range.
With regard to claims 16, 18, and 20, Adachi teaches a fuel cell [0011, 0086].

Claims 9, 11, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi and Okumura as applied to claims 2, 4, 6, 10, 16, 18, and 20 above, and further in view of Oki (JP 2006-004916 A, hereafter Oki).
With regard to claim 9, modified Adachi teaches carbon fiber [0105] but does not explicitly teach carbon nanofiber or nanotubes.  However, in the same field of endeavor, Oki teaches the use of carbon nanotubes or carbon nanofibers with a catalyst layer [0036].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the carbon nanotubes or nanofibers of Oki with the catalyst layer of modified Adachi since they would provide the benefits of a high degree of graphitization and improved durability of the MEA [Oki 0036].
With regard to claims 11, 13, and 15, modified Adachi does not explicitly teach the claimed catalyst layer thickness.  However, in the same field of endeavor, Oki teaches a preferred catalyst thickness range between 1 and 20 microns (which falls within and obviates the claimed range) [0042].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the thickness taught by Oki with the catalyst layers of modified Adachi since it is taught to provide a balance between power generation amounts and high output [Oki 0042].  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724            
                                                                                                                                                                                            /STEWART A FRASER/Primary Examiner, Art Unit 1724